Citation Nr: 1747317	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, dissociative disorder, and panic disorder with agoraphobia for accrued benefits or substitution purposes.


WITNESSES AT HEARING ON APPEAL

Veteran and M. R.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1964. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO that declined to reopen a claim for service connection for PTSD on the basis that new and material evidence had not been received; and denied service connection for residuals of a left foot injury.  In August 2010, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.  The Veteran died in August 2012.  Prior to his death, the Veteran timely appealed.

The Veteran's surviving spouse, the Appellant, became the substitute claimant for the appeal in January 2017.

In June 2017, the Board granted the claim of service connection for residuals of a left foot injury, and reopened and remanded the issue of service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, dissociative disorder, and panic disorder with agoraphobia for accrued benefits or substitution purposes.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for a medical opinion to be obtained to assess if any of the Veteran's diagnosed psychiatric disorders was etiologically related to service, to include whether the Veteran had PTSD due to service.  

In August 2017, a thorough VA opinion was provided, but there was one matter which was not completely addressed.  It was noted that the Veteran had a personality disorder which was diagnosed during service.  Personality disorders are not generally eligible for service connection for compensation purposes as they are not considered disabilities within the meaning of the applicable legal criteria.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995).  An assessment in that regard addressing this question is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the examiner who provided the August 2017 medical opinion for a medical addendum.  If that examiner is no longer available, provide the record to a similarly qualified clinician.  After reviewing the record, the examiner should opine with regard to the Veteran's personality disorder, whether there is any evidence of superimposed psychiatric disorder on the Veteran's personality disorder during service resulting in a post-service psychiatric disorder.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




